Citation Nr: 9926273	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  96-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of resection of the colon, currently evaluated as 
50 percent disabling.  

2.  Evaluation of residuals of a shell fragment wound of the 
left flank with a compound comminuted fracture of the ilium, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1943 to 
February 1946 and from September 1950 to June 1971.  

This appeal arises from January 1994 and October 1994 rating 
actions of the Columbia, South Carolina, regional office 
(RO).  By the January 1994 decision, the RO determined, in 
part, that clear and unmistakable error existed in a July 
1972 rating action which had failed to grant service 
connection and assign a 20 percent evaluation for Muscle 
Group XVII injury, pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5317.  Consequently, in January 1994, the RO granted 
service connection for residuals of a shell fragment wound of 
the left flank with a compound comminuted fracture of the 
ilium and assigned a 20 percent evaluation, effective from 
July 1971.  Also by the January 1994 rating action, the RO 
redefined the service-connected residuals of a shell fragment 
wound to the veteran's stomach as resection of the veteran's 
colon with damage to the ileum and jejunum; the previously 
assigned 10 percent rating was confirmed and continued.  In 
March 1994, the RO notified the veteran of the January 1994 
decision.  Thereafter, the veteran perfected a timely appeal.  
(The Board notes that this appeal stems from an original 
award for left flank impairment which in turn requires that 
VA consider the appropriateness of "staged ratings" for 
this disability.  Fenderson v. West, 12 Vet. App. 119 
(1999).)

By a June 1995 rating action, the RO confirmed the 20 percent 
disability evaluation for residuals of a shell fragment wound 
of the left flank with a compound comminuted fracture of the 
ilium, but granted an increased disability rating of 
30 percent for the service-connected resection of the colon, 
effective from June 1994.  Thereafter, in February 1998, the 
Board of Veterans' Appeals (Board) remanded both of these 
increased rating claims for compliance with governing 
adjudicative procedures and for further evidentiary 
development.  

Following completion of some of the Board's remand 
instructions, the RO, by a July 1998 rating action, granted 
an increased disability evaluation of 50 percent, effective 
from April 1998, for residuals of resection of the colon.  In 
this July 1998 rating action, as well as in the supplemental 
statement of the case which was furnished to the veteran in 
the same month, the RO stated that the 50 percent rating 
assigned for the colon disorder was "the maximum evaluation 
provided in the Rating Schedule for this disability" and 
that "[t]his [action] grants this benefit sought on 
appeal."  In the notice of this July 1998 rating action, 
which was dated in the same month, the RO reiterated that the 
grant of an increased rating from 30 percent to 50 percent 
for the veteran's service-connected colon disability 
represented a "grant of this issue on appeal."  
Significantly, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, "where . . . there is no clearly expressed intent to 
limit the appeal to entitlement to a specific disability 
rating for the service-connected condition, the RO and BVA 
are required to consider entitlement to all available ratings 
for that condition."  AB v. Brown, 6 Vet.App. 35, 39 (1993).  
See also Hamilton v. Brown, 4 Vet.App. 528, 544 (1993).  
Although the veteran asserted that his colon disorder 
warranted a rating "above 30%" in an October 1995 
statement, he has not, at any time during the current appeal, 
expressly limited his appeal to entitlement to a specific 
rating for his service-connected colon disability.  The Board 
concludes, therefore, that this increased rating claim 
remains on appeal.  

It should also be pointed out that, by the October 1994 
rating action, the RO denied service connection for residuals 
of a fracture of the left calcaneus (left ankle).  
Subsequently, by the February 1998 action, the Board denied 
the service connection claim.  The denial of this service 
connection claim is final.  38 U.S.C.A. § 7104(b) (West 
1991).  Nevertheless, following the Board's February 1998 
decision, the RO included this issue in the supplemental 
statement of the case which the agency furnished to the 
veteran in July 1998.  Furthermore, in a statement dated one 
week later, the veteran again requested consideration of his 
left ankle disability.  Subsequently, in a supplemental 
statement of the case furnished to the veteran in November 
1998, the RO included the issue of entitlement to service 
connection for a left ankle disability.  Because the Board's 
February 1998 denial of service connection for a left ankle 
disability is final, this issue is not currently in appellate 
status.  See 38 U.S.C.A. § 7104(b) (West 1991).  However, the 
Board notes that the veteran's July 1998 statement may be 
construed as a petition to reopen a previously denied claim 
of entitlement to service connection for a left ankle 
disability.  The issue of whether new and material evidence 
has been received sufficient to reopen a claim of entitlement 
to service connection for a left ankle disability is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  

(Consideration of the left flank issue is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

Residuals of resection of the veteran's colon is manifested 
by only occasional pain, a non-tender abdomen, no currently 
shown small bowel obstruction, an "okay" appetite, 
essentially no weight loss, and no malnourishment or 
distress.  


CONCLUSION OF LAW

A rating greater than 50 percent for residuals of a resection 
of the colon from shell fragment wounds is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, 
Diagnostic Codes 7301, 7310, and 7328 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1998).  

In the present case, the veteran's service-connected colon 
disability has been defined as residuals of a resection of 
the colon from shell fragment wounds.  According to service 
medical records, in July 1952, the veteran sustained a shell 
fragment missile wound to his left flank and left lower 
abdomen which perforated his bowels and lacerated his left 
ureter.  No artery or nerve involvement was shown.  Pertinent 
diagnoses included a compound comminuted fracture of the 
ileum with no artery or nerve involvement and a retained 
metallic traumatic foreign body in the abdomen overlying the 
left ileum.  The veteran underwent observational surgery, a 
postoperative exploratory laparotomy, a sigmoid colostomy, an 
enterorrhaphy of the jejunum and ileum, and a left 
ureterorrhaphy.  In September 1952, the veteran underwent a 
closure of his colostomy.  Subsequently, in August 1954, the 
veteran underwent a resection of a descending colon from the 
previous colostomy.  Additionally, he underwent a lysis of 
the small bowel peritoneal adhesions.  

In June 1958, the veteran sought treatment for left lower 
abdominal pain which was aggravated by walking.  Entries in 
the service medical records note the following:  that the 
veteran underwent an exploratory laparotomy for abdominal 
wounds and he underwent a colostomy in 1952, that the 
colostomy was "taken down" four months later, and that he 
underwent a revision of the anastomosis in 1954.  Thereafter, 
in March 1961, the veteran complained of left mid-abdominal 
pain radiating into his left hip which was aggravated by 
walking.  He denied vomiting or diarrhea.  Examination 
demonstrated moderate left mid-abdominal and left upper 
quadrant tenderness with probable scar tissue and hyperactive 
bowel sounds.  X-rays of the veteran's abdomen showed no 
evidence of acute intra-abdominal disease.  The veteran 
underwent observational surgery for his abdominal pain.  No 
disease was found.  In December 1961, the veteran was treated 
for complaints of discomfort over the area of an "old" 
colostomy.  The veteran noted that this discomfort occurred 
when he moved or changed positions.  

Various re-enlistment examinations note the presence of a 
scar on the veteran's left lower abdomen.  The report of a 
separation examination, which was conducted in January and 
February 1971, indicates that the veteran's medical history 
included a colon resection and colostomy.  No residuals of 
the abdominal gunshot wound were shown at the separation 
examination.  

At a VA examination conducted from May to June 1972, the 
veteran complained of abdominal pain as a result of a 
previous gunshot wound to this area.  Examination of the 
veteran's digestive system was essentially negative.  The 
examiner diagnosed, in pertinent part, a shell fragment wound 
to the abdomen with post-operative residuals of a resection 
of the colon, a closed colostomy, closure of the bowel and 
left ureter, as well as a scar and abdominal adhesions.  
Based on these service and post-service medical records, the 
RO, by a July 1972 rating action, granted service-connection 
for residuals of a shell fragment wound to the veteran's 
stomach and assigned a 10 percent evaluation, effective from 
July 1971.  

As the Board has previously noted, the residuals of the 
resection of the veteran's colon is currently evaluated as 
50 percent disabling.  A complete and thorough review of the 
claims folder reveals that the RO has rated this 
service-connected disability under the diagnostic code which 
evaluates impairment resulting from residuals of a stomach 
injury.  According to this diagnostic code, residuals of a 
stomach injury are evaluated as peritoneal adhesions.  
38 C.F.R. § 4.114, Code 7310 (1998).  

Evidence of severe peritoneal adhesions causing definite 
partial obstruction shown by X-ray with frequent and 
prolonged episodes of severe colic distention, nausea, or 
vomiting following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage will result 
in the assignment of a 50 percent disability evaluation.  
38 C.F.R. § 4.114, Code 7301 (1998).  (A 50 percent 
disability rating is the highest evaluation allowable for 
adhesions of the peritoneum under the rating schedule.)  

Additionally, the Board notes that evidence of a resection of 
the small intestine with definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss warrants the assignment of a 40 percent 
disability rating.  38 C.F.R. § 4.114, Code 7328 (1998).  
Evidence that resection of the small intestine has caused 
marked interference with absorption and nutrition and is 
manifested by severe impairment of health objectively 
supported by examination findings including material weight 
loss will result in the assignment of a 60 percent disability 
rating.  Where residual adhesions constitute the predominant 
disability, the disorder will be evaluated under diagnostic 
code 7301.  38 C.F.R. § 4.114, Note following Code 7328 
(1998).  

As noted above, the veteran's service-connected colon 
disability is currently rated as 50 percent disabling.  
Clearly, a higher evaluation for this disorder under the 
diagnostic code which evaluates residuals of stomach injuries 
(and which, in turn, rates impairment based on adhesions of 
the peritoneum) is not warranted.  See 38 C.F.R. § 4.114, 
Codes 7301 and 7310 (1998) (a 50 percent rating is the 
highest evaluation allowed for these disorders pursuant to 
these diagnostic codes).  Consequently, a schedular rating 
greater than 50 percent for the veteran's service-connected 
colon disorder may only be assigned if, by analogy to 
resection of the small intestine, the veteran's disability 
has caused marked interference with absorption and nutrition 
and is manifested by severe impairment of health objectively 
supported by examination findings including material weight 
loss.  See 38 C.F.R. § 4.114, Code 7328 (1998).  See also 
38 C.F.R. § 4.114 (1998) (ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other; a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation).  

Throughout the current appeal, the veteran has asserted that 
his service-connected colon disability requires consistent 
treatment, as well as modification of his diet.  See, e.g., 
March 1995 hearing transcript (1995 T.) at 5-6, 7-12.  
Additionally, the veteran has described relevant symptoms, 
including pain on both sides of his abdomen just below his 
rib cage, stomach cramps, and clogging of his throat with 
scar tissue.  1995 T. at 5-7, 9.  Moreover, the veteran has 
asserted that he left his last job at the United States 
Postal Service due to "these two disabilities" (his 
service-connected left flank and colon disabilities).  
1995 T. at 8.  

According to recent medical records which have been obtained 
and associated with the claims folder, at a November 1991 
follow-up treatment session for the abdominal injury and 
scars, the veteran reported that he was not taking his 
medications regularly.  In January 1992, the veteran was 
hospitalized for complaints of intermittent abdominal pain 
for the previous month.  The veteran denied vomiting.  The 
center of the veteran's abdomen was tender to touch.  
Abdominal films were consistent with mild ileus.  (An October 
1986 hospitalization report noted that the veteran's ileus 
was secondary to diverticulitis.)  

At a VA intestine examination conducted in November 1992, the 
veteran denied anemia, malnourishment, and nausea.  The 
veteran cited constipation which was "somewhat increasing in 
severity and frequency," abdominal pain which was sometimes 
associated with his constipation, and a burning left lower 
quadrant pain when he lifted his leg to get into a car or 
when he made a "wrong" movement.  The examiner noted that 
the veteran had experienced essentially no weight loss within 
the previous year.  The examiner also diagnosed intermittent 
constipation and abdominal pain as well as burning abdominal 
pain which the examiner felt was probably secondary to "some 
type of nerve entrapment."  Additionally, the examiner 
recommended that the veteran be treated for symptoms of bowel 
obstruction.  

The veteran was hospitalized in June 1994 for complaints of 
nausea, vomiting, and cramping abdominal pain.  Examination 
demonstrated minimal bowel sounds, significant tenderness to 
palpation over the left quadrants with guarding present, 
multiple surgical scars about the left upper quadrant region 
near the umbilicus and in the left lower quadrant with 
rebound tenderness also present.  A Gastrogaffin small bowel 
radiology report provided no evidence suggestive of small 
bowel obstruction.  The veteran was discharged with a 
diagnosis of questionable small bowel obstruction secondary 
to fecal impaction.  

Subsequently, in November 1994, the veteran was hospitalized, 
in part for abdominal pain (associated with nausea and 
vomiting) and a partial small bowel obstruction.  A history 
of recurrent small bowel obstruction was also noted.  
According to a radiographic report, a partially obstructing 
process at the mid-small bowel at the left lower quadrant was 
seen.  An "internal hernia vs. adhesions" from the 
veteran's previous traumatic/surgical insults was thought to 
be the "leading diagnostic considerations."  

Thereafter, in August 1995, the veteran sought treatment for 
abdominal discomfort (pain and cramping) and a possible low 
grade small bowel obstruction.  Due to the veteran's history, 
he was admitted for decompression with a nasogastric suction.  
The radiology report illustrated paucity of bowel gas over 
the abdomen which was somewhat non-specific but was described 
as a condition that "may be seen in early developing 
obstruction."  On discharge, small bowel obstruction was 
diagnosed.  

In April 1998, the veteran underwent a VA examination.  The 
examiner stated that the veteran's medical reports indicated 
that the veteran carried a diagnosis of intestinal 
obstruction secondary to adhesions and that his last 
hospitalization occurred approximately three years prior to 
the evaluation.  At this examination, the veteran described 
an "okay" appetite and only occasional pain.  He denied 
nausea, vomiting, abdominal distention, constipation, or 
borborygmi sounds in his stomach.  Physical examination 
revealed that the veteran was "fit looking" and not in any 
distress and that his general medical evaluation was 
essentially unremarkable.  The veteran's abdomen was flat, 
soft, and non-tender, and he had a left paramedian scar.  
Normal active bowel sounds were heard.  The examiner noted 
that the veteran's history included a partial segmental 
colectomy and bowel obstruction due to adhesions.  By 
history, he had had admissions for partial small bowel 
obstruction.  Due to the veteran's history of prior 
surgeries, the examiner expressed his opinion that he 
expected the veteran to have recurrences of small intestinal 
obstruction.  The examiner concluded that, although at the 
time of the examination, the veteran was stable and did not 
show evidence of partial or complete small bowel obstruction, 
he was at risk for development of small bowel obstruction.  

According to the recent medical records which have been 
obtained and associated with the claims folder, the veteran 
has had abdominal pain, nausea, vomiting, constipation.  
However, by the time of the April 1998 VA examination, the 
veteran reported having only occasional pain.  He 
specifically denied nausea, vomiting, abdominal distention, 
constipation, or borborygmi sounds in his stomach.  
Additionally, although significant tenderness of the 
veteran's abdomen and small bowel obstructions were 
previously noted, the April 1998 VA examination revealed a 
non-tender abdomen and no evidence of partial or complete 
small bowel obstruction.  Moreover, the recent medical 
records reflect that the veteran has an "okay" appetite and 
essentially no weight loss and that he is "fit looking" and 
not malnourished or in any distress.  

Although subject to recurrence of obstruction, the recent 
medical reports demonstrate only occasional pain, a 
non-tender abdomen, no partial or complete small bowel 
obstruction, an "okay" appetite, essentially no weight 
loss, and no malnourishment or distress.  Such findings do 
not reflect marked interference with absorption and nutrition 
or severe impairment of health objectively supported by 
examination findings, including material weight loss.  See 
38 C.F.R. § 4.114, Code 7328 (1998).  The Board concludes, 
therefore, that the evidence of record indicates that a 
schedular disability evaluation greater than 50 percent is 
not warranted for the service-connected residuals of a 
resection of the veteran's colon.  

Although the veteran has described his problems as being so 
bad that he deserves a rating higher than allowed under 
Diagnostic Code 7301, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1998).  The current 
evidence of record does not demonstrate that service-
connected abdominal problems have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the veteran has 
had prior hospital admissions which have had an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
as the need for occasional hospital admission into account.  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1998).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  


ORDER

A rating greater than 50 percent for residuals of a resection 
of the colon is denied.  


REMAND

To comply with governing adjudicative procedures, the Board 
previously remanded the issue of entitlement to a disability 
rating greater than 20 percent for residuals of a shell 
fragment wound of the left flank with a compound comminuted 
fracture of the ilium.  In the February 1998 remand, the 
Board noted that the service medical records reflect that the 
veteran was hospitalized for several months for a July 1952 
shell fragment missile wound to his left flank as well as a 
compound comminuted fracture of his ilium with no artery or 
nerve involvement.  Subsequent service medical records 
illustrate periodic complaints of pain and discomfort in the 
veteran's left hip.  

Following a June 1971 discharge from active military duty, 
the veteran, in May 1972, underwent a VA examination at which 
time he complained of left hip pain.  This evaluation 
demonstrated normal range of function and motion of the 
veteran's left hip as well as some discomfort produced on 
extreme internal and external rotation.  A VA bones and 
muscles examination subsequently conducted in November 1992 
indicated that the only residual of the veteran's left flank 
injury was numbness in his lateral thigh.  

As the Board discussed in the Introduction portion of this 
decision, by the January 1994 rating action, the RO 
determined that clear and unmistakable error existed in a 
July 1972 rating decision which had failed to assign an 
evaluation for through and through wounds to muscle 
group XVII.  Concluding that the July 1972 rating action 
should have granted service connection and assigned a 
20 percent disability evaluation for the veteran's muscle 
group XVII injury, the RO assigned such a rating for the 
shell fragment wound to the left flank with a compound 
comminuted fracture of the ilium, effective from July 1971.  
Because the veteran has appealed from this initial award (the 
20 percent rating originally assigned for the veteran's 
service-connected left flank disability in the January 1994 
rating action), consideration should be given, on remand, as 
to whether a rating greater than 20 percent was warranted for 
this disability for any period of time during the pendency of 
his claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, Fenderson, supra, requires that a statement of the 
case (SOC) be issued, unlike the October 1994 SOC in the 
present case, which clearly indicates consideration of an 
appeal from an original rating vice an increased rating.  In 
order to make clear that the issue considered by the RO 
complies with the analysis of Fenderson, a remand is 
required.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for the service-connected residuals of a 
shell fragment wound of his left flank 
with a compound comminuted fracture of 
his ilium in recent years.  The RO should 
assist the veteran in accordance with 
38 C.F.R. § 3.159 (1998).  Any additional 
development deemed necessary with regard 
to the veteran's increased rating claim 
for his service-connected left flank 
disability should be completed.  

2.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the issue of 
entitlement to a disability evaluation 
greater than 20 percent for residuals of 
a shell fragment wound of the left flank 
with a compound comminuted fracture of 
the ilium.  In adjudicating this rating 
claim, the RO should consider all 
potentially applicable rating criteria, 
including the muscle injury rating 
criteria in effect prior to, and as of, 
July 3, 1997, (with an explanation of the 
application of both old and new criteria) 
and the appropriateness of "staged" 
ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case must include a discussion of all 
applicable regulations and diagnostic 
rating codes (including the muscle injury 
rating criteria in effect prior to, and 
as of, July 3, 1997, with an explanation 
of the application of both old and new 
criteria).  It should be made clear that 
the issue addressed is entitlement to 
higher rating(s) at any point during the 
pendency of the claim ("staged" 
rating).  The veteran and his 
representative should be given the 
appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

